Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2021 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4- 10 and 12- 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004116328 A
‘328 teaches:
an information generation section configured to generate information on a load on the vacuum pump due to an accumulated substance based on an integrated value of a physical quantity regarding rotary drive of a rotor of the vacuum pump in at least part of a period of the process. (para 44, and 51)

2. The analysis device of the vacuum pump according to claim 1, wherein
the information generation section generates the information based on the integrated value and an injection time in which gas is injected into the vacuum container in the period. (para 44, 56)
4. The analysis device of the vacuum pump according to claim 1, wherein the integrated value is calculated for each target object or every time a particular process is performed for the target object. (para 64)
5. The analysis device of the vacuum pump according to claim 1, wherein the physical quantity is a current or power value of a motor performing the rotary drive, a PWM control duty ratio, or an amount indicating displacement of a shaft of the rotor. (para 51)
6. The analysis device of the vacuum pump according to claim 1, wherein the vacuum pump is a turbo-molecular pump. (para 3)
7. A vacuum pump comprising: the analysis device of the vacuum pump according to claim 1.
8. A storage medium recording an analysis program causing a computer to perform analysis processing of a vacuum pump discharging gas from a vacuum container in which a process for a target object is performed,
the analysis processing including
information generation processing of generating information on a load on the vacuum pump due to an accumulated substance based on an integrated value of a physical quantity regarding rotary drive of a rotor of the vacuum pump in at least part of a period of the process. (para 44, 51)
 9, An analysis method of a vacuum pump discharging gas from a vacuum container in which a process for a target object is performed, including:
an information generation step to generate information on a load on the vacuum pump due to an accumulated substance based on an integrated value of a physical quantity regarding rotary drive of a rotor of the vacuum pump in at least part of a period of the process. (para 44, 51)
10. The analysis method of the vacuum pump according to claim 9, wherein
in the information generation step, the information is generated based on the integrated value and an injection time in which gas is injected into the vacuum container in the period. (para 56)
12. The analysis method of the vacuum pump according to claim 9, wherein
the integrated value is calculated for each target object or every time a particular process is performed for the target object. (para 64)
13. The analysis method of the vacuum pump according to claim 9, wherein
the physical quantity is a current or power value of a motor performing the rotary drive, a PWM control duty ratio, or an amount indicating displacement of a shaft of the rotor. (para 51)
14. The analysis method of the vacuum pump according to claim 9, wherein the vacuum pump is a turbo-molecular pump. (para 003)
Allowable Subject Matter
Claims 3 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references fail to teach:
the information generation section generates the information based on a value obtained by division of the integrated value by the injection time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102812254 A teaches:
Abstract
The invention claims a detecting device and an exhaust pump of the device, regardless of the type of gas used in the process, how the flow, and can more accurately detect exhaust pump used in the processing in the deposit (deposit in the pump) in the process, and warning. an exhaust pump (P) of the pump control device (50) comprises detecting a pump in bulk substance deposit detection device, detection device with function performs initial processing and execution of the event after the initial processing of post-processing function; as the initial treatment, that is a rotating body of the exhaust pump through the rotation driving of the motor current value reading processing and based on the read initial value calculated motor current the motor current value and storing and processing, and using as the value of the initial treatment after processing, refers to the current value of the reading processing, the said motor based on the motor current value read out processing of the current value of the motor current, and motor current current value relative to the processing of the change quantity initial value of the motor current, the deposit detection device based on the change quantity to detect the deposit in the pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745